Citation Nr: 1241795	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-36 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right wrist disorder.  

3.  Entitlement to an increased rating for a low back strain, currently evaluated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from February 1974 to April 1976, and although he served during the Vietnam Conflict he had no overseas service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a reopening of the claims for service connection for disabilities of the left knee and right wrist, and right ankle; denied a rating greater than 20 percent for the service-connected low back strain; and denied special monthly pension but granted a permanent and total rating for nonservice-connected pension purposes.

By an August 2011 rating decision, the RO granted service connection for residuals of a right ankle stress fracture.  Since this rating action constitutes a full grant of the claim for service connection for that disability, this discrete issue is no longer a part of the current appeal.

The Veteran testified in July 2012 before the undersigned Veterans Law Judge sitting in Cleveland, Ohio.  A transcript of that testimony is on file.  At that hearing the Veteran withdrew the issue of entitlement to special monthly pension from appellate consideration and, therefore, this discrete is no longer a part of the current appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for a right wrist disorder.  Although notified of the denial, the Veteran did not appeal this action and it became final. 

2.  The evidence received since the unappealed rating action of October 1995, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right wrist disorder.  

3.  The record evidence establishes that the Veteran's nonservice-connected degenerative disc disease of the lumbosacral spine, due to a post-service injury, has resulted in post-operative hemi-laminotomies, foraminotomies, and diskectomies, which are manifested by pain and other neurological impairment, including sensory deficits of both lower extremities that may not be considered for rating purposes.

4.  The record evidence establishes that the Veteran's service-connected low back strain does not manifest spinal ankylosis or limitation of lumbosacral flexion of 30 degrees or less; and any residual post-operative deformity of a lumbar vertebra is due to the post-service surgical treatment for the post-service injury.


CONCLUSIONS OF LAW

1.  The unappealed rating decision of October 1995, which denied service connection for a right wrist disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2011).

2.  New and material evidence has not been presented to reopen the claim for service connection for a right wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for a rating in excess of 20 percent for a low back strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  The VCAA notice was intended to be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the VCAA notice by letter of December 2006, prior to the June 2007 adjudication which is appealed, in which the Veteran was informed that new and material evidence was needed to reopen the claim for service connection for a right wrist disorder.  He was notified of the evidence needed to substantiate the claim for service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in November 2006.  The notice included the types of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity, and the types of evidence the Veteran was expected to provide, including the information VA needs in order obtain, on his behalf, any private, VA or other Federal records.  And all this was in compliance with the holding in Vazquez-Flores, Id.  Moreover, he was provided Vazquez specific notice in a May 2008 RO letter, prior to the May 2008 SOC and the supplemental SOCs of April and August 2011.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication and an SSOC is a readjudication). 


Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  Both VA outpatient treatment (VAOPT) and private treatment records are on file.  The records of the Veteran's claim for disability benefits with the Social Security Administration (SSA) are on file.  

The Veteran testified in support of his claims at the July 2012 travel Board hearing.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has the Board identified any prejudice in the conduct of the Board hearing. 

At the hearing, the Veteran indicated he had last had a VA rating examination as to the severity of his service-connected low back disorder four years earlier, i.e., in 2008.  For this reason his service representative requested an up-to-date VA rating examination.  See pages 5 and 6 of the transcript of that hearing.  However, a review of the claims files shows that the Veteran was last afforded a VA rating examination of his back in March 2011, only 17 months ago.  More to the point, it is neither shown nor alleged that there has been any increase in severity of his low back disability since that time.  Accordingly, to remand this claim for evidentiary development which would not reasonably be expected to produce or yield any different findings and would only serve to needlessly delay adjudication of this claim.  

The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); 

As to reopening of the claim for service connection for a left knee disorder, the Veteran was previously provided a VA examination in 1976 on this matter.  Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an examination is not necessary unless the claim was to be adjudicated on the merits).  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs show that in July 1974 the Veteran fell on his right wrist.  The next day he had point tenderness over the dorsum of the wrist but no tenderness over the navicular.  He had a strong hand grip.  There was no contusion and he had full range of motion of the wrist.  He was to have an X-ray of the wrist.  

In April 1975 the Veteran was evaluated for a complaint of pain or giving out of the left knee.  Chondromalacia of the left knee was to be ruled out.  When evaluated it was noted that 10 days earlier he had had a sudden pain and fallen to the floor.  His initial swelling had since subsided.  He had not had popping, locking or giving way but had persistent pain when there was stress on the knee.  On examination he had no knee effusion.  Range of motion of the knees was equal.  There was no retropatellar crepitus or tenderness.  The ligaments were stable.  McMurray's sign was negative.  The impression was probably a pinched fat pad or possibly a mild tear of the medial meniscus.  He was to be given limited duty for 3 weeks, without prolonged walking or steady marching.  He was also to perform quadriceps exercises, and to return to the clinic as needed.  

The November 1975 examination for service separation found no abnormality of the Veteran's left knee or right wrist.  

On VA examination in October 1976 the Veteran's carriage, posture, and gait were normal.  He was right handed.  He complained of pain in the left knee and low back (but not in the right wrist).  He reported that on occasions his left knee would give way.  He had injured his left knee during service and was given pain pills and an Ace bandage.  On physical examination there was no atrophy of the lower extremities.  There was no swelling of the left knee and range of motion thereof was within normal limits.  There was no crepitation of that joint.  The diagnosis was a residual strain of the left knee.  

During private hospitalization in October 1992 for unrelated reasons the Veteran reported having had a history of a stab wound of a leg which he believed had been sometime in 1973.  On examination he had a scar on the right leg and the back of the knee.  

VAOPT records reflect that in December 1992 the Veteran's complaints included left knee pain. 

In the Veteran's July 1993 application to reopen the claim for service connection for a left knee disorder he reported that he had been hospitalized for about 2 weeks during service for a left knee injury.  Afterwards, he had complained about pain and giving way of the knee.  Medics had told him that if it did not get better, surgery might be needed, including on the cartilage.  Ever since 1976 VA had prescribed him medication for pain.  

In the June 1994 application to reopen the claim for service connection for a left knee disorder he related having had twisted the knee with resultant damage to the nerve, ligaments, and cartilage of that knee.  

The record since the July 1994 denial of reopening of the claim for service connection for a left knee disorder includes VAOPT records which show that the Veteran was treated in April 1994 for bilateral knee pain.  At that time he related having injury his left knee in 1975 and "had water on the knee which turned into arthritis."  He also stated that he had "dislocated" his left knee in 1975.  It was noted that an October 1987 left knee X-ray revealed no significant bony abnormality.  

In the Veteran's March 1995 claim for service connection for a right wrist disorder, which he alleged had been broken during active service.  

During VA hospitalization in July 1995 the Veteran underwent excision of a ganglion from the dorsal aspect of his right wrist.  The discharge summary reflects that he related having had right wrist pain for about two years and he had no history of trauma.  A current X-ray was negative for a fracture.  

Thereafter, VAOPT records in 1995 show that the Veteran continued to be seen for complaints of right wrist pain.  

The evidence received since the October 1995 rating decision denying service connection for a right wrist disorder includes a VAOPT record that a right wrist X-ray in January 1996 was unremarkable.  

Private treatment records show that in August 1997 the Veteran complained of low back pain which radiated down his left leg, to the left knee.  In January and February 1998 he reported that the low back pain radiated down both legs.  His initial injury was a November 1995 motor vehicle accident, following which he had one year of therapy without relief.  

At a private medical facility, in March 1998, the Veteran underwent bilateral L5-S1 hemi-laminotomies, foraminotomies, and diskectomies.  

At a prior October 1999 RO hearing the Veteran testified in conjunction with an appeal for service connection for degenerative disc disease (DDD) of the spine and a rating in excess of 20 percent for the service-connected low back disorder.  He testified that he had pain and numbness of the left leg.  He used a TENS Unit.  He wore a back brace and took medication for his back pain.  He had used a cane since 1992.  He felt that he had left foot-drop.  He had last worked full-time a few years ago and was now a full-time student, through VA Vocational Rehabilitation, to learn about computers.  

On VA spine examination in October 2000 the examiner commented that based on his examination of the Veteran and reasonable medical probability and certainty, his symptoms were now certainly mostly related to his lumbar disc disease and surgery.  The examiner further commented that what percent or residual was left over from his lumbosacral strain could not be differentiated on that examination. 

An independent medical opinion was obtained in January 2004, in conjunction with the Veteran's earlier appeal.  It was opined that it was medically correct to say that the Veteran's disc disease developed completely independent of the low back strain.  A low back strain was an injury that affected the muscles of the lower back and caused pain, spasm, and stiffness, which was limited to the lower back region.  A herniated disc occurred when the nucleus pulposus ruptured through the annulus fibrosus.  There was no evidence that the Veteran manifested any symptoms suggestive of a herniated disc until his motor vehicle accident in 1995.  It was opined that the Veteran's disc disease developed from injuries sustained in the motor vehicle accident and was unrelated to his low back strain.  

On VA examination in April 2007 it was reported that after incurring a low back strain in 1974, over the years the Veteran had been diagnosed with nonservice-connected spinal DDD.  Since his low back surgery in 1998 he had had persistent back pain that was gradually getting worse.  He had had further progress of DDD and might need additional surgery for it.  He had aching, pains, soreness, and tenderness of the lumbar spine.  He had radicular pain as well as some numbness and tingling, paresthesias down both legs.  He used a cane and sometimes used a back brace when walking.  He had been disabled from his normal job but this was due to his back and multiple other problems, including eye and knee problems as well as carpal tunnel problems.  

On physical examination the Veteran had a well healed surgical scar on his back.  There was some tenderness and soreness of his back.  Lumbosacral flexion was to 60 degrees, extension was to 0 degrees, lateral bending to the right and to the left was to 20 degrees, and rotation to the right and the left was to 20 degrees with pain throughout range of motion and worse at the extremes of motion.  Repetitive use cause increased symptomatology but no range of motion changes were noted.  Any other range of motion change was speculative.  No flare-ups were noted.  He had painful motion, tenderness, and muscle spasm over the lumbar spine.  On sensory and motor examination there was some decreased sensation in both legs below the knees.  Reflexes were hypoactive but equal at the knees and ankles.  Strength was equal in both lower extremities.  Straight leg raising reproduced a little bit of thigh and groin pain.  He had not had any incapacitating episodes in the past year.  While the examination report indicated that X-rays revealed no bony deformity, the radiological report indicated that there was minimal "biconcave deformity" of the bodies of L3, L4, and L5 but no dislocation or destructive bony changes.  The diagnosis was post-operative lumbar disc disease.  It was opined that it was more likely than not that the Veteran's back pain was related to his lumbar disc disease and not due to a back strain.

Records in 2009 and 2010 associated with the Veteran's claim for SSA disability benefits reflect that he complained of having nerve damage in both wrists.  

VAOPT records show that in June 2009 the Veteran complained of pain in his low back and his left knee.  

VAOPT records from June to September 2010 reflect treatment for hypertension, type 2 diabetes, Hepatitis C, and Graves disease but contain no records of treatment or histories as to the Veteran's left knee, right wrist, or low back.  

On VA spinal examination in March 2011, for rating his service-connected low back disorder, it was again noted that since the Veteran's lumbosacral DDD surgery in 1998 he had had chronic back pain.  He related that the back pain was becoming worse.  He complained of chronic pain, weakness, stiffness, fatigue, and lack of endurance.  The pain was made worse with prolonged walking, standing, sitting, climbing, and weather changes.  He had had epidural injections for pain and inflammation and also took medication for pain.  He used a TENS unit.  

The location of the Veteran's pain was at the L4-5 level.  He had radiation of pain into both lower extremities, but greater into the left lower extremity.  He also had numbness and tingling.  He had no bowel or bladder incontinence.  He used and needed assistive devices to walk, using a cane and sometimes a back brace.  It was reported that he was on disability from his normal job but also had multiple other problems in addition to his back disability.  

On physical examination the Veteran had a normal lordotic curvature of the spine.  There was no kyphoscoliolis or scoliosis.  He had a well healed surgical scar.  Lumbosacral flexion was to 40 degrees with pain through the range of motion.  Extension was to only 0 degrees.  Lateral bending, to the right and the left, was to 25 degrees with pain throughout the range of motion.  Rotation, to the right and the left, was to 20 degrees with pain throughout the range of motion.  As to the "DeLuca" requirements, after repetitive flexion, extension, and lateral bending and rotation in both directions for five repetitions of motion, testing for pain, weakness, fatigability, and incoordination showed no change.  Rather, he had the same range of motion as reported initially, although the pain increased in severity.  He denied periods of flare-ups.  He did not have any spasm or weakness.  Neurologically, he had decreased sensation in both lower extremities, in the L4-5 nerve root distribution.  Reflexes were slightly decreased but equal at the knees and ankles.  Strength in both lower extremities was equal.  Straight leg raising was positive on the right and the left at 65 degrees.  There was no muscle atrophy.  He also had sensory deficits.  He had not had incapacitating episodes in the past 12 months.  X-rays of March 2011 revealed no fracture or spondylosis but there was some calcification at the L3-4 disc space and narrowing at L5-S1, which suggested degenerative changes.  The diagnoses were post-operative lumbar disc disease and chronic lumbosacral sprain.  It was stated that the Veteran's neurological deficits were of mild degree, and he did not have complete paralysis of the sciatic nerve.  

VAOPT records in 2011 show that the Veteran had left cervical radiculopathy without significant neurological findings.  

At the July 2012 travel Board hearing the Veteran testified that he had problems with his left knee and right wrist during his active military service and had had continuing problems since military service.  Page 3.  He was in a weight management class which was to help his left knee by losing weight and learning how to exercise without hurting himself.  Pages 3 and 4.  As for treatment of his right wrist, he wore a wrist brace.  No doctor had recently told him that his knee or wrist were related to military service but he had been told this when he came home from military service.  These records had been previously submitted.  He was unsure whether there was any possibility that a current treating physician could submit a statement to the effect that his left knee and right wrist disorders were related to military service.  Page 4. 

As to his low back strain residuals, the Veteran testified that he was unable to lift anything over 10 pounds.  If he happened to grab anything to carry, such as groceries, it hurt his back.  His spine had been fused.  He normally used a shopping cart (apparently when shopping).  Page 4.  He constantly used a back brace and used a TENS unit.  He was not wearing the back brace at the hearing because he had to pass through security to attend the hearing.  His mobility was "sort of limited."  He tried to do as much as he could but when his back hurt too much he would sit down and relax.  For his back problem he took Naprosyn, Gabapentin, and Tylenol.  Page 5.  

Reopening of Claims for Service Connection

Generally, a claim, which has been denied in an unappealed RO decision or in a Board decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. §§ 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and a separate determination in the reopening analysis, but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").

VA must review all of the evidence received since the last final disallowance of claim, on any basis, in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active, military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A showing of in-service chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Right Wrist

Historically, an October 1995 rating decision denied multiple claims, including service connection for a right wrist disorder, on the basis that such a disorder was not incurred in or aggravated by service.  The evidence on file at the time of that rating decision consisted of the service treatment records, showing that the Veteran was treated for an acute injury of the right wrist; and the November 1975 separation examination report, showing that the Veteran had no abnormality of the right wrist.  Other evidence of record included VA medical records dated in 1995 and 1996, showing that the Veteran related a history of a fractured right wrist and pain for two years; that x-rays were negative of a fracture; and that he had an excision of a ganglion cyst of the right wrist.  Based on this record evidence, the RO determined that the injury the Veteran sustained to his right wrist in service resolved without any permanent residual disability being shown on separation examination, and that there was no evidence showing a relationship between a ganglion cyst of the right wrist and service.  In November 1995, the Veteran submitted a letter but it was unclear whether, by that letter, he specifically disagreed with the denial of service connection for a right wrist disorder.  In January 1996 and in May 1996, the RO sent letters to the Veteran requesting clarification of whether he specifically disagreed with the October 1995 rating decision, which denied service connection for a right wrist disorder.  Also, the May 1996 letter informed the Veteran that if he did not respond prior to the expiration of the appeal period, no further action would be taken on his claim.

According to the law in effect in 1996, when a Notice of Disagreement (NOD) was received following a multiple-issue determination and it was not clear which issue, or issues, the claimant desired to appeal, clarification sufficient to identify the issue, or issues, being appealed was to be requested from a claimant or his or her representative.  If no preliminary action was required, or when it was completed, then the RO was to prepare a Statement of the Case (SOC), unless the matter was resolved by granting the benefit sought on appeal, or the NOD was withdrawn.  38 C.F.R. § 19.26 (1996).  

In applying this regulation to the facts of this case, preliminary action was required when the RO exercised its duty to seek clarification of the November 1995 letter from the Veteran.  Since the Veteran failed to respond to the RO's two requests for clarification, prior to the expiration of the appeal period on October 31, 1996, the required preliminary action was not completed.  As such, VA had no duty to prepare a SOC.  Because VA did not breach its duty under 38 C.F.R. § 19.26, VA was under no obligation to accept the Veteran's November 1995 letter as a valid NOD or to consider any issue addressed in the October 1995 rating decision as having been appealed.  As a result, the October 1995 rating decision became final because the Veteran failed to provide a written communication, prior to expiration of the appeal period, which met the requirements of a valid NOD pertinent to a multiple-issue determination under 38 C.F.R. § 20.201.  In other words, the October 1995 rating decision, denying service connection for a right wrist disorder, became final.

While the November 1995 statement may not be accepted as a valid NOD, this statement was submitted prior to the expiration of the period for appealing the October 1995 rating decision.  Thus, the Board must assess this statement and make a determination as whether it constitutes new and evidence relating to a pending petition to reopen that claim.  38 C.F.R. § 3.156(b).  In this context, the Board observes that the Veteran did not submit any evidence accompanying his statement in support of that claim; nor did he identify that any purported records, which may have remained outstanding, were pertinent to the right wrist.  As such, when this statement is considered by itself, or with the previous evidence of record, it makes no specific mention of the right wrist and is likewise not relevant to an unestablished fact necessary to substantiate the claim.  Hence, the November 1995 statement is neither new nor material and, hence, may not serve to abate the finality of the October 1995 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The evidence submitted since the October 1995 rating decision consists of the Veteran's lay statements.  The Veteran now alleges that he has had continuous pain since the right wrist injury during service; however, this was essentially what he had previously contended when the claim was denied in 1995 and, also, this is in contradiction to the history he related at the time of his VA hospitalization in 1995 when he reported having had right wrist pain for only two years, a point in time more than a decade after discharge from active service.  In fact, this is the earliest evidence following service pertaining to the Veteran's right wrist and at that time he had a ganglion excised from his right wrist.  In any event, the RO had already considered, but rejected, the Veteran's contention of continuing right wrist pain since service at the time of the October 1995 rating decision.

To the extent that the Veteran now alleges that he had a right wrist fracture during service, an X-ray during his 1995 VA hospitalization negative for a fracture.  While he is competent to attest to observable symptoms, matters such as whether a bone was fractured can normally be determined only by X-rays.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) and Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  

In fact, another right wrist X-ray in January 1996 was again unremarkable.  The records in 2009 and 2010 associated with the Veteran's claim for SSA disability benefits reflect that he complained of having nerve damage in both wrists but these records contain nothing which relates any current right wrist disability to any injury or other event during the Veteran's military service.

Lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since the Veteran is not a medical expert, he is not competent to identify the cause of his current neurological symptoms which affect, in part, his left knee, or to express an authoritative opinion regarding his current medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As to the Veteran's testimony that in the past, although not recently, a physician had told him that he had right wrist disability related to military service, in the reopening context,  a lay statement of what a doctor said is not the requisite medical evidence of a medical diagnosis or medical causation or etiology.  Warren v. Brown, 6 Vet. App. 4 (1993).  In Warren v. Brown, 6 Vet. App. 4, 6 (1993), it was held, in the context of reopening a claim, that "any statement of [an] appellant as to what a doctor told him is also insufficient to establish a medical diagnosis for the purpose of reopening the claim.  In fact, during the Board hearing, the Veteran was specifically offered the opportunity to submit a medical statement from a doctor indicating a link between his current right wrist condition and service, which he may not be possible to obtain.  As to the requirement of medical-evidence of a nexus to service, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Overall, the old and new evidence only shows continued treatment for a right wrist disability since he had a ganglion cyst excised in 1995, which was of post-service origin.  The Veteran's allegations as well as the records of treatment since that time, while new, are not material as they do not indicate that current right wrist disability is related to the Veteran's military service.  

Consequently, the Board must conclude a reopening of the claim for service connection for a right wrist disorder is not warranted.  

In the determination of whether the claim for service connection a left knee disorder should be reopened the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating for Low Back Strain

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

The spinal rating criteria which became effective September 26, 2003, created a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) which by encompassing symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

The 2004 Board decision denied service connection for spinal DDD and found, essentially, that the neurological impairment related thereto were not to be used for rating the service-connected low back strain.  This is still the case, as evidenced by the examination results and medical opinions contained in the independent and VA medical reports of January 2004, April 2007, and March 2011, respectively.  Thus, rating the Veteran's service-connected low back strain under the Formula for Rating Intervertebral Disc syndrome, on the basis of the duration of incapacitating symptoms is not warranted.  Likewise, it is not warranted to assign a rating for neurological impairment, separate and distinct from a rating for the orthopedic symptoms, which is another method of rating under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine.  This is because, Note 1 specifically limits "any associated objective neurologic abnormalities;" and, here, the Board previously determined in 2004 (based on the record evidence on file at that time) that the spinal DDD with accompanying neurologic impairment are due to the injury in the post-service motor vehicle accident and not the service-connected low back strain.

At no time has the Veteran been shown to have bony fixation or ankylosis of the thoracic or lumbar segments, or both, of the spine and it is beyond dispute that he has never had complete ankylosis of the entire spine.  The 2007 VA examination found that lumbosacral forward flexion was to 60 degrees and the VA rating examination in 2011 found that it was to 40 degrees.  Even when considering the effect of pain on motion after repetitive testing of motion, a greater degree of limited motion was not found.

In sum, the Board must conclude that a rating in excess of the current 20 percent rating is not warranted.  For the above reasons, and considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, the preponderance of the evidence is against a rating in excess of 20 percent for a low back strain at any time during this appeal, because the 20 percent rating is the highest rating warranted for the degree of impairment shown throughout the appeal.  In other words, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the low back strain during relevant time.  Hart, Id.

Extraschedular

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and, when appropriate, other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Even if this were not the case, the disorder by itself, has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, the Veteran's overall functional impairment due to his service-connected low back strain would hamper his performance in some respects, but this is encompassed in the 20 percent rating assigned and his disability certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Moreover, referral for extraschedular rating is not warranted in light of the co-existing but nonservice-connected lumbar DDD.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Except as to the application to reopen the claim for service connection for a left knee disorder (as to which the doctrine of the favorable resolution of doubt does not apply), as the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

As new and material evidence has not been received, the application to reopen the claim for service connection for service connection for a right wrist disorder is denied.

Entitlement to a rating greater than 20 percent for residuals of a low back strain is denied.


REMAND

The RO had originally denied the claim of service connection for a left knee disorder in a December 1976 rating decision.  The pertinent evidence of record at the time of the December 1976 rating decision included the service treatment records, which revealed that the Veteran was seen in April 1975 after falling and striking his knee, and that a November 1975 separation examination was negative for any complaint or finding of a left knee disability.  While an October 1976 VA examination report indicated a diagnosis of residual strain of the left knee, x-rays of the left knee yielded normal findings, and the results of the physical examination revealed that the Veteran demonstrated a normal gait with no limitation of motion, muscle atrophy, swelling, or crepitus.  Based on this record evidence, the RO determined that a permanent residual disability, which was related to service, was not shown on the November 1975 separation examination, or on the October 1976 VA x-rays and examination.  In December 1976, the RO notified the Veteran of this decision and of his appellate rights, but he did not initiate an appeal.

In July 1993, the Veteran filed a petition seeking to reopen the claim for service connection for a left knee disorder.  In February 1994, the RO denied a reopening of that claim, determining that the Veteran had failed to submit new and material evidence.  The evidence of file at the time of that decision consisted of VA medical records dated in December 1992, showing that the Veteran had presented with complaints of left knee pain, and other VA medical records covering the period from 1991 to 1993, indicating treatment for various conditions not germane to the left knee.  In February 1994, the RO notified the Veteran of this decision and of his appellate rights.

In June 1994, the Veteran submitted an application for VA benefits.  On that form, the Veteran noted he had twisted his knee sustaining damage to the nerve, ligament and cartilage.  Also, he noted that he had received VA outpatient treatment at the VAMC in Cleveland from 1977 to present.  He also submitted a VA authorization form, dated June 1994, indicating that he had received no private treatment, and that he had been coming to the VA since 1976.  In a July 1994 Determination Letter, which included notice of the Veteran's appellate rights, the RO noted that the Veteran needed to submit new and material evidence to reopen the left knee claim and, thus, found that treatment following the VA examination in 1976, as claimed by the Veteran, was not material because it did not prove that the condition was incurred in or aggravated by service.  Following notice of the RO decisions in February and July of 1994, respectively, the Veteran did not file an appeal.

Since the June 1994 VA application and authorization forms contained enough information to identify and locate putative VA records, covering the approximate time frame from (1976 or) 1977 to the present, VA is deemed to have constructive knowledge of such VA records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (The Secretary is deemed to have constructive knowledge of information and evidence generated by VA).  The information of record, however, indicates that VA has made no effort to obtain these records.  While it was determined in a July 1994 Determination Letter, by the RO, that such VA records did not constitute "material" evidence sufficient to reopen the claim of service connection for a left knee disorder, under 38 C.F.R. § 3.156(b), the Board is still required to assess these VA records and make a determination as whether they constitute new and material evidence relating to the July 1993 petition to reopen, which may abate the finality of the February and July 1994 RO decisions.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (explaining the proper interpretation and application of 38 C.F.R. § 3.156(b)).

Accordingly, for purposes of determining whether finality has attached to the unappealed RO decision in February and July of 1994, the Board determines that additional development is warranted.  Thus, in this context, additional action by the RO may be helpful in either obtaining the putative VA records or documenting that such records cannot be obtained.  In any event, any such VA records as described above that can be found should then be considered to determine whether there is "new and material" evidence relating to the July 1993 petition to reopen, and, if so, whether such evidence is sufficient to justify a reopening of the Veteran's left knee claim.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a)-(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake reasonable efforts to obtain any VA medical records pertaining to outpatient treatment for the Veteran's left knee at the VA Medical Center in Cleveland, Ohio, covering the period from 1976 to present.  38 C.F.R. § 3.159(c)(1).  All records obtained should be associated with the claims file.  If the RO/AMC is unable to obtain any of the records identified, it should follow the procedures outlined in 38 C.F.R. § 3.159(e) (2011).

2.  The RO/AMC should inform the Veteran that he may submit any medical evidence showing that he has a current diagnosis of a left knee condition.  He may also submit any medical evidence (preferably a statement from a health care provider) showing that a left knee condition was caused by or the result of his active military service.

3.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated. The RO should then readjudicate the issue of: whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disorder.  If any benefit remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement of the Case and provide them the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


